DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 11/23/2021, with respect to the rejection of claims 1-4, 6-9, 11, 12, 15, 17-20, 23 and 24 under 35 USC 103 as being unpatentable over Wilkinson (2010/0206297) in view of Ishibashi et al (4,097,311) have been fully considered and are persuasive.  The rejection of claims 1-4, 6-9, 11, 12, 15, 17-20, 23 and 24 under 35 USC 103 has been withdrawn. Applicant's arguments filed with regards to the rejection of claim 21 under 35 USC 103 as being unpatentable over Wilkinson (2010/0206297) in view of Ishibashi et al (4,097,311) have been fully considered but they are not persuasive. The applicant argues that the chromium oxide exterior surface layer being open to the atmosphere with no further external surface protection provided  is not disclosed by the combination of Wilkinson as modified by Ishibashi et al, the examiner respectfully disagrees.  Wilkinson discloses a transpired solar collector having an absorber panel (22) with a body formed of stainless steel (SEE [0031]) and further provides a surface layer with a coating of high absorptivity and low emissivity on the body but does not identify the coating of the surface layer.  Ishibashi et al is being introduced because it teaches that it was commonly known in the art for the absorption surfaces of solar collectors, in particular steel solar collectors to include a metal oxide having chromium for the absorption surface; when modified into the teaching of Ishibashi et al, the resultant structure would be an absorber panel with a surface layer of chromium oxide on the body that is exposed to the atmosphere since no other surface protection is discussed by either Wilkinson nor Ishibashi et al beyond Ishibashi et al teaching of the formation of the metal oxides by chemical oxidation (as per column 6, line 67 – column 7, line 2) and thus meets the claim limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkinson (2010/0206297) in view of Ishibashi et al (4,097,311).  Wilkinson discloses a transpired solar collector having an absorber panel (22) with a body formed of stainless steel (SEE [0031]), a surface layer that is provided with a coating of high absorptivity and low emissivity on the body, however does not identify what the coating of the surface layer is nor how the surface layer is formed.  Ishibashi et al teaches an invention which relates to a selective absorption surface of a solar collector, in particular steel solar collectors, and the formation of metal oxide (SEE column 3, lines 28-54) by .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        January 25, 2022